204 F.3d 581 (5th Cir. 2000)
UNITED STATES OF AMERICA Plaintiff-Appelleev.ROBERT RANDALL REINHART Defendant-Appellant
No. 98-30547
IN THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
February 10, 2000

Appeal from the United States District Court for the Western District of Louisiana
ON PETITION FOR REHEARING EN BANC
(Opinion September 14, 1999, 5 Cir., 1999, 190 F.3d 290)
Before  KING, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.